Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-19 directed to a group non-elected without traverse.  Accordingly, claims 12-19 have been cancelled.  Request for rejoinder is denied because the limitation of the passivation layer being under the separation layer of Claims 1 and 20 is not present in Claim 12.

Allowable Subject Matter
Claims 1-5, 7-11 and 20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 20, U.S. Pat. Pub. No. 20170031323 Kim teaches in either embodiment Figs. 8 or 9, a display panel (inherently in a display device), comprising: 
a substrate SUB having an opening zone HL, a transition zone surrounding the opening zone (see Fig. 5, BH1, BH2 surrounding HL), and a display area AA surrounding the transition zone; 
a separation layer BH located on a side of the substrate and located in the transition zone (see Fig. 8), wherein the separation layer is disposed around the opening zone and has at least one separation groove surrounding the opening zone, wherein the separation groove gradually expands toward the substrate (see Fig. 5, two BH shown surrounding HL; see also Fig. 8, while only one is shown, if two were present as in Fig. 5, there would be such a groove between them); 
OL located at the display area and the transition zone, wherein the light-emitting layer covers the separation layer and is disconnected at the separation groove, and the separation groove is configured to prevent water and oxygen penetrating from the opening zone to the display area
a switching device layer GI disposed on the substrate, and covering the opening zone, the transition zone, and the display area; 
an insulating layer PAS covering the switching device layer; and 
a through hole penetrating through the light-emitting layer and located in the opening zone (see Fig. 8).
Kim does not teach a passivation layer over the insulating layer where the separation layer is over the passivation layer. U.S. Pat. Pub. No. 20170237038 to Kim et al. shows multiple passivation layers 613 and 615 over TFT1 and TFT2 but there is no reason to modify Kim1 to place those passivation layers under the separation layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVREN SEVEN/Primary Examiner, Art Unit 2812